Citation Nr: 0727392	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1973.  The veteran died in January 1992; the appellant is his 
widow.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision in 
which the RO declined to reopen the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in August 
2004, and the RO issued a statement of the case (SOC) in 
April 2005.  The next month, the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  In April 2005, the RO issued a 
supplemental SOC (SSOC), reopening the appellant's claim for 
service connection for the cause of the veteran's death, but 
denying the claim on the merits.  

Regardless of how the RO has characterized, or adjudicated, 
the issue, the Board emphasizes that the preliminary question 
of whether a previously denied claim should be reopened and 
reconsidered is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, as reflected on the title page, the Board must 
consider whether new and material evidence to reopen the 
claim has been received.

In July 2007, a Deputy Vice Chairman of the Board granted the 
appellant's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900 (2006).

As final a preliminary matter, the Board notes that, in a 
statement accompanying a VA Form 21-4138 dated in January 
2005, the appellant's representative appears to raise a claim 
for special monthly pension based on the appellant's need for 
the regular aid and attendance of another person.  As this 
matter has not been adjudicated, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In September 1995, the RO denied the appellant's claim 
for service connection for the cause of the veteran's death; 
although notified of the denial in a letter dated the same 
month, the appellant did not initiate an appeal.

3.  The evidence associated with the claims file since the 
September 1995 rating decision is duplicative, does not 
relate to an unestablished fact necessary to substantiate the 
appellant's claim for service connection for the cause of the 
veteran's death, and/or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, after a March 1997 letter notified the 
appellant of the need to submit new and material evidence to 
reopen her previously denied claim, in a March 2004 pre-
rating letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
establish each element of a claim for service connection for 
the cause of the veteran's death so as to reopen her 
previously denied claim.   In particular, the March 2004 
letter informed the appellant that she needed to provide 
medical evidence that would show a reasonable probability 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began during service.  
Since she was claiming that the veteran's death was due to 
post-traumatic stress disorder (PTSD), the RO advised the 
appellant that she must establish that the veteran had PTSD 
due to military service.  That letter also provided notice 
regarding what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  Further, that letter requested that the 
appellant either let VA know of any other evidence or 
information that she thought would support her claim and, if 
the evidence was in her possession, to send the evidence 
itself to VA.  Clearly, these letters meet Pelegrini's and 
Kent's content of notice requirements, as well as the VCAA's 
timing of notice requirement.  Further, a July 2004 letter 
notified the appellant why the evidence she had provided was 
not considered new and material.  

After the appellant was afforded opportunity to respond to 
each notice identified above, the April 2005 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

While VA has not notified the appellant of the criteria 
assignment of an effective date (consistent with 
Dingess/Hartman), on these facts, such omission is not shown 
to prejudice the appellant.  Because the Board's decision 
herein denies the appellant's petition to reopen the claim 
for service connection for the cause of the veteran's death, 
no effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records, private and Womack 
Army Hospital medical records, treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina, a copy 
of the veteran's January 1992 autopsy report, and a December 
2004 VA medical opinion addressing the cause of the veteran's 
death.  Also of record are copies of articles on the Vietnam 
War and PTSD and photographs of the veteran's home, as well 
as various written statements submitted by the appellant or 
by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied in connection with the claim on 
appeal.  Through various notices of the RO, the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appellant's 
petition to reopen.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the appellant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Under the legal authority in effect currently, and at the 
time of the prior denial, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 C.F.R. §§ 1110, 
1131;38 C.F.R. § 3.303.  Service connection may be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

As indicated above, in a September 1995 rating decision, the 
RO denied service connection for the cause of the veteran's 
death.  Evidence considered at that time consisted of the 
veteran's service personnel and medical records, post-service 
treatment records, records associated with the veteran's last 
illness, the veteran's death certificate, and an autopsy 
report.  Based on a review of the evidence, the RO concluded 
that there was no competent evidence of record that the 
veteran's death (shown as resulting from congestive heart 
failure due to heart disease, apparent atherosclerotic, with 
dementia, etiology undetermined, listed as an other 
significant condition contributing to death but not resulting 
in the underlying cause) was related in any way with the 
veteran's military service.  

A January 1992 VA autopsy report showed that the veteran had 
developed mental deterioration clinically coined as 
Alzheimer's disease and that he had some hardening of the 
arteries of the heart and brain.  Because of his mental 
status, the veteran had aspirated some food producing 
inflammation in his lungs and that he later developed 
terminal pneumonia.  The RO noted that the veteran was not 
service-connected for any disabilities during his lifetime; 
that he had recently been denied service connection for 
Alzheimer's disease; that the veteran's service medical 
records failed to show diagnoses, or treatment, in service 
for a heart condition or Alzheimer's disease; and that none 
of the conditions listed as causes of the veteran's death 
were shown to have existed within the one-year presumptive 
period following his military service.  

Although notified of the denial later in September 1995, the 
appellant did not appeal the decision; hence, the September 
1995 decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

[Parenthetically, the Board notes that, in a March 1997 
letter, the RO informed the appellant that her letter dated 
January 25, 1997 was unclear as to what RO determination that 
she was disagreeing with.  However, the RO went on to 
consider the appellant's letter as an untimely NOD with the 
September 1995 rating decision with regard to the denial of 
service connection for the cause of the veteran's death and 
informed her of her appellate rights with regard to the 
timeliness of her appeal; she did not initiate an appeal 
within one year of that letter.  In that letter, the RO also 
informed the appellant that, if she wished to reopen her 
claim, that she should submit new and material evidence.]

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The appellant's petition to reopen her claim for service 
connection for the cause of the veteran's death was received 
by the RO in March 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Considering the record in light of the above, the Board finds 
that none of the evidence added to the record since the RO's 
prior final denial constitutes new and material evidence 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.

Pertinent medical evidence received after the September 1995 
final denial includes duplicate copies of evidence previously 
supplied by the veteran, prior to his death in support of 
previously denied claims for service connection for a 
psychiatric disorder, to include PTSD and Alzheimer's disease 
(dementia) and duplicate copies of evidence previously 
submitted by the claimant is support of her original death 
benefit claim.  By its nature, this duplicative evidence is 
not considered "new".

Additional medical evidence not previously considered by 
agency adjudicators includes an April 1992 statement from an 
neuropathologist at the Duke University Medical Center, and a 
December 2004 VA medical opinion.  However, neither 
constitutes material evidence to reopen the appellant's 
claim.  The April 1992 statement merely verifies that the 
veteran's clinical diagnosis of Alzheimer's disease was 
verified on the specimen submitted to the brain bank and the 
December 2004 VA opinion reflects that there is no evidence 
that the veteran's Alzheimer's disease contributed or 
hastened the veteran's heart disease and/or the development 
of congestive heart failure.  

Significantly, neither the above-referenced statement nor 
opinion shows that: (1) the veteran was ever diagnosed with 
PTSD, or should have been diagnosed with PTSD, due to a 
verifiable stressor; (2) that the veteran was diagnosed or 
treated for Alzheimer's disease in service, that it was 
diagnosed prior to the 1980's, or that his Alzheimer's 
disease was related to service and, if it was, that it 
contributed to the veteran's death; or (3) that veteran was 
diagnosed, or treated, for a heart condition in service or 
that any of the conditions listed as causes of the veteran's 
death were shown to have existed within the one-year 
presumptive period following his military service.  As such, 
this evidence fails to show that any of the conditions listed 
as causing or contributing to the veteran's death was related 
to the veteran's military service (nor are there any medical 
opinions to that effect in the record).  Thus, while new, the 
private medical statement and VA medical opinion do not, by 
themselves or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
the cause of the veteran's death, or raise a reasonable 
possibility of substantiating the claim.  

Other evidence added to the record consists of articles about 
the Vietnam War and PTSD.  In this case, these articles are 
not dispositive of the matter under consideration as the 
veteran was never been diagnosed with PTSD nor was his 
psychiatric disability shown to be related to military 
service.  In any event, the Board points that such evidence 
would not generally be assigned much probative value.  While 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional (see 
Mattern v. West, 12 Vet. App. 222, 228 (1999)), here, there 
is no such opinion evidence offered along with the articles 
to support reopening the appellant's claim. 

The only other evidence added to the record consists of the 
various statements reflecting assertions advanced by the 
appellant and her representative.  However, neither the 
appellant nor her representative is shown to possess the 
appropriate medical expertise and training to competently 
offer a probative opinion on the matter of whether any of the 
conditions listed on the veteran's certificate of death, 
causing or contributing to his demise, was related to his 
military service.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, any statements purporting to do so cannot 
constitute material evidence.  Where as here, the claim turns 
on a medical matter, unsupported lay statements without more, 
even if new, can never serve as a predicate to reopen a 
previously-disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board concludes that the 
evidence added to the claims file since the prior, final 
denial does not constitute new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.  As such, the RO's September 1995 rating 
decision remains final, and the appeal must be denied.  As 
the appellant has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has not been 
received, the appeal is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


